Title: To James Madison from Robert Taylor, 24 October 1801
From: Taylor, Robert
To: Madison, James


Dear SirOctober 24th. 1801
I had prepared a draft of the principal deed for the settlement intended by your memo: (for it would have required several to accomplish all the purposes intended) and was waiting an opportunity to shew it to Doctr. Rose to discover whether it was agreeable to his intentions or not, When I received a note from Mrs. Rose informing it was not necessary to prepare the writings and requesting a return of her fathers memo: respecting the devise of the land to her. The paper was returned to her. I have thought it right to acquaint you with it that you might attach no negligence to me in delaying sending on the deed—as it seems he is again unsettled in his views respecting it. I am yrs. affetly
Robert Taylor
 

   RC (DLC).


   Memorandum not found.


   James Madison, Sr., had intended to revise his 1787 will before his death and apparently wrote several memorandums to that effect. Specifically, he wished that lands originally willed to his deceased son, Ambrose, should be bequeathed to Ambrose’s surviving daughter, Nelly Conway Madison, and to his own daughter, Frances Taylor Madison Rose. James Madison, Sr., however, had failed to express his intentions in the proper form, and the memorandums could not be considered legally as part of his will (see bill of complaint, 8 Aug. 1805, in Hite v. Madison Papers [Madison County, Virginia, Circuit Court Records]).


   Robert Taylor (1763–1845), the son of JM’s granduncle Erasmus Taylor, practiced law in Orange County, served in the Virginia Senate, 1804–6, and was a member of the U.S. House of Representatives, 1825–27. In 1784 he had married Frances Pendleton, the grandniece of Judge Edmund Pendleton (Hayden, Virginia Genealogies, pp. 674, 679; VMHBVirginia Magazine of History and Biography., 41 [1933]: 85–86).

